DETAILED ACTION
This Office Action is in response to the application 17/199,021 filed on March 11th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-20 are pending and herein considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/04/2021, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Larson et al. (Larson), U.S. Pub. Number 2020/0366671.
Regarding claim 1; Larson discloses a system (par. 0186; fig. 64; a computing system 6400.) for authorizing entity users based on augmented reality and LiDAR technology (par. 0204; light detection and ranging (LiDAR) sensors.), the system comprising:
a memory device with computer-readable program code stored thereon (par. 0192; fig. 64; memory circuitry 6404.);
a communication device (par. 0195; a physical hardware device.); and
a processing device (par. 0195; embedded processing device.) operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to:
determine that a user has accessed an entity application provided by an entity via a user device (par. 0115; fig. 3; starting an enrollment process (e.g., process 200A of fig. 2A).);
receive a unique identifier from the user device of the user, via the entity application, where the unique identifier is scanned using LiDAR technology present in the user device of the user (par. 0117; an image of the enrollee’s face is automatically captured by the client application 110.);
determine location of the user based on the unique identifier (par. 0207; the touch signal may include information regarding a location of the touch (e.g., one or more sets of (x,y) coordinates describing an area, shape, and/or movement of touch), a pressure of the touch (e.g., as measured by area of contact between a user’s finger or a deformable stylus and the touch-surface, or by a pressure sensor), a duration contact.);
determine an entity device associated with the unique identifier and location of the user (par. 0239; determine the geolocation of the device during the verification process.);
perform authentication of the user using at least one authentication method (par. 0088; authenticate the enrollee’s identity.);
determine that the authentication is successful (par. 0101; determine whether to proceed with granting the enrollee access to the SPP 120.); and
in response to determining that the authentication is successful, provide access to the entity device (par. 0101; if the enrollee is accepted, the SPP process proceeds to grant the enrollee access to the SPP 120 content/services.).
Regarding claim 2; Larson discloses the system according to claim 1, wherein the unique identifier is at least one of a token, a braille dots identifier, and an object (par. 0135; identity access certificates or access tokens.).
Regarding claim 3; Larson discloses the system according to claim 1, wherein the processing device is further configured to execute the computer-readable program code to: continuously receive LiDAR scans from the user device, via the entity application (par. 0140; the enrollee is asked to perform the palm/hand scan.); and determine real-time granular location of the user based on the LiDAR scans (par. 0140; the user’s enrollment status with the IVS 140 is being determined.).
Regarding claim 4; Larson discloses the system according to claim 3, wherein the processing device is further configured to execute the computer-readable program code to: allow access to the entity device based on the real-time granular location of the user (par. 0238; allow the VS to cross-reference the collected information including the biographical data in the scanned documents and the additional supplied data against multiple database.); and allow user to perform one or more interactions with the entity device to gain access to one or more resources, wherein the one or more resources are user resources or entity resources (par. 0260; PhotoDNA allows for matching of a current image with an older image or an image where a person’s appearance has changed such as new beard, shaved head, wearing glasses.).
Regarding claim 5; Larson discloses the system according to claim 3, wherein the processing device is further configured to execute the computer-readable program code to: in response to determining that the authentication is successful, establish a connection between the entity device and the user device based on the real-time granular location of the user (par. 0179; each of the GCEs show the sections of the enrollment process successfully completed by the Enrollee; each of the GCEs may be drop down GCEs, which when selected, may display the collected data of that type; the enrollment data GUI also includes a GCE which when selected by the user using pointer, causes the client system 105B to establish a communication session with the enrollee’s client system; selecting the GCE queue so that other advisers will no longer be able to see that enrollee in the queue.).
Regarding claims 8-12; Claims 8-12 are directed to computer program product which have similar scope as claims 1-5. Therefore, claims 8-12 remain un-patentable for the same reasons.
Regarding claims 14-18; Claims 14-18 are directed to computer-implemented method which have similar scope as claims 1-5. Therefore, claims 14-18 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 6-7, 13 or 19-20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436